Citation Nr: 0427385	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for lumbar spine, 
midline annular tear at L2-3 and posterolateral disk bulging, 
claimed as a low back injury.

2.  Entitlement to service connection for cervical spine, 
mild disk space narrowing at C6-7, claimed as an upper back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1973 to September 
1973 and from July 1975 to January 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.  

In a statement received by the RO in February 2003, and again 
at his June 2004 hearing before the undersigned, the veteran 
contended that his pre-existing polio was aggravated in 
service.  He stated that such aggravation resulted in post-
polio syndrome manifest by musculoskeletal symptoms in his 
lumbar and cervical spine.  In conjunction with the 
directives below, the RO should readjudicate the veteran's 
claims for service connection for low back and neck 
disabilities under all applicable laws and regulations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, further development is required  to 
assist the veteran, pursuant to the VCAA.  Specifically, it 
is noted that the January 2002 VA examination report 
references outstanding VA records.  Indeed, in that report, 
the veteran stated that he was treated for back spasms in 
January 2001 at the VA Medical Center in Phoenix.  Such 
reports of treatment are not currently associated with the 
claims file.  Pursuant to the VCAA, additional development 
must be undertaken to procure those records.  

Additionally, it is noted that the veteran had two periods of 
service, from August 1973 until September 1973 and again from 
September 1975 until January 1977.  Service medical records 
have been obtained with respect to the veteran's second tour 
of duty.  However, no documents associated with the veteran's 
first period of service are presently of record.  Moreover, 
the evidence in the claims file does not establish that such 
records were presumed to have been destroyed, or that they 
are otherwise unobtainable.  Because the possibility exists 
that these outstanding service medical records could be 
procured, reasonable efforts should be undertaken to do so.  

Furthermore, a review of the January 2002 VA examination 
report indicates that the claims file was not available to 
the examiner.  Therefore, after the veteran's VA treatment 
records are located and affiliated with the record, another 
VA examination should be undertaken.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  

2.  Contact the Phoenix VA Medical Center 
and request treatment records referencing 
the veteran's low back and neck 
disabilities from January 2001 to the 
present.  If no such records are found, 
the claims file must clearly indicate a 
negative search.  

3.  Contact the National Personnel 
Records Center, and any other appropriate 
sources, to determine whether any 
outstanding service medical records can 
be found with regard to the veteran's 
first tour of duty in the U.S. Navy, from 
August 1973 to September 1973.  If any 
such records are located, they must be 
associated with the claims file.  If the 
search proves to be unsuccessful, the 
file should indicate that such records 
are not available.  

4.  After any obtainable records are 
received pursuant to the above actions, 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of his lumbar and cervical spine 
disabilities.  Any necessary tests should 
be conducted.  The examiner is 
specifically asked to comment as to 
whether it is at least as likely as not 
that the veteran's present spinal 
disabilities are causally related to his 
active military service, including the 
in-service fall described by the veteran, 
or represent a permanent aggravation of 
his pre-existing post-polio syndrome as a 
result of his military service.  All 
conclusions should be based upon a clear 
rationale, supported by specific evidence 
of record where appropriate.  The 
examiner must review the claims file in 
conjunction with the evaluation, and the 
examination report should clearly note 
that such review has occurred.  

5.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


